



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Petre, 2020 ONCA 577

DATE: 20200911

DOCKET: M50973

Fairburn A.C.J.O., MacPherson
    and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Stefan Petre

Appellant

Stefan Petre, appearing in person

Nicole Rivers, for the respondent

Heard and released orally:
    September 8, 2020

REASONS FOR DECISION

[1]

The appellant was convicted of criminal
    harassment. He appealed to the Superior Court of Justice. This is an
    application for leave to appeal from a decision of Roberts J., dismissing the
    summary conviction appeal.

[2]

The appellant appears to wish to re-argue the
    case that has already been determined. The threshold test for leave to appeal
    is high:
R. v. R.R.
, 2008 ONCA
    497.
We see no issue significant to the administration of justice
    beyond this case and there is no merit to the proposed appeal.

[3]

There is a fresh evidence application before the
    court involving the translation of certain documents. The fresh evidence merely
    assists the court in understanding some of the documents, but does not have any
    bearing on the leave application.

[4]

For these reasons, the fresh evidence
    application is dismissed and leave to appeal is denied.

Fairburn
    A.C.J.O.

J.C.
    MacPherson J.A.

S.
    Coroza J.A.


